      Case 20-81848        Doc 18      Filed 12/11/20 Entered 12/11/20 11:58:12             Desc Main
                                         Document     Page 1 of 4
                                    UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                             WESTERN DIVISION

IN RE:                                                )    CHAPTER 13
                                                      )
ROBERTO VELEZ                                         )    CASE NO. 20-81848
FELICIA FIGUEROA                                      )
                                  Debtor(s).          )

                            TRUSTEE’S OBJECTION TO CONFIRMATION OF
                                 CHAPTER 13 PLAN FILED 11/8/2020

                NOW COMES Lydia S. Meyer, the standing Chapter 13 Trustee for the United
States Bankruptcy Court for the Northern District of Illinois, Western Division, and as for her Objection to
Confirmation states as follows:
         1.    The debtor(s) filed for Chapter 13 relief on 11/ 8/20 .
         2.    The 341 (a) Meeting of Creditors held on 12/7/2020 was…
                            Concluded
                            Taken off calendar
                            Continued to                                                              .
         3.        The debtor(s) failed to appear [11 USC 341(a)] for 341 meeting on                  .
         4.        The debtor(s) failed to commence Chapter 13 Plan payments
                    [11 USC 1326(a)(1)].
         5.        The debtor(s) is/are delinquent in the Chapter 13 Plan payments.
         6.        The post-petition payments to secured creditors are delinquent.
         7.        The debtor(s) is/are not eligible for Chapter 13 [11 USC 109(e)(g)].
         8.        The trustee objects to the exemption(s) claimed [B.R. 4003(b)]
         9.        The Debtors/Husband/Wife are not entitled to a discharge.
         10.        The plan filed 11/8/2020by the debtor(s) fails to meet confirmation requirements and
                    the Trustee objects to confirmation of the Chapter 13 plan for the following reasons:
                   The proposed Chapter 13 Plan is not feasible [11 USC 1325(a) (6)] as the debtor(s)
                    lacks sufficient regular income [11 USC 109(e)] and/or debtor(s) cannot afford plan
                    payments IMPOSSIBLE BUDGET
                   The Chapter 13 Plan unfairly discriminates against class of general
                    unsecured claims [11 USC 1322(b)(1)].
                            Plan pays creditor                                        as secured beyond
                             value of collateral.
                            Plan proposes to pay                              at 100% while other
                             unsecured creditors receive less than 100%.
                            Plan proposes to pay                              directly which results in that
                             creditor being paid 100% while other unsecured creditors are being paid less
                             than 100%.
         LIQUIDATION –
                   Proposed Chapter 13 plan fails to meet liquidation value [11 USC 1325 (a)(4)]
                            Non-exempt equity $                 Plan only paying $
                            Must be 100%
                            Must be 100% with interest
                            Fair market value of real estate higher per tax assessment than listed on
                             schedule A.
                            Other
Case 20-81848 Doc 18 Filed 12/11/20 Entered 12/11/20 11:58:12 Desc Main
 DISPOSABLE INCOME -           Document        Page 2 of 4
       Proposed Chapter 13 plan fails to provide that all of debtor(s)’ projected disposable income to be
       received during the applicable commitment period will be applied to make payments to
       unsecured creditors under the plan, [11 USC 1325 (b)(1)(B)] or no cause to extend.
             Income higher for debtor/wife/husband per
             Unreasonable expenses

               Proof of following expenses required


               401k loan deduction $                 - Plan payment should
                increase when 401k loan is paid.
               Tax Refunds above $2,000 should be paid into plan in addition to plan
                payments.
               Other


               Below Median Debtor
                     Excess per I/J =           $
                      Plan payments only         $
                     Other

               Above Median Debtor
                     Plan proposed is not 60 months.
                     Plan payment is insufficient – Debtor’s actual monthly income
                      minus IRS allowances requires plan payment of $               ;
                      Plan proposes payment of $
                     Following expenses are inconsistent between schedules I/J and
                      form 122C2

                       Following lines are incorrect on 122C1/122C2:

                       Amended 122C1 Required.
                       Other


                       Cannot be determined if above or below median income or if disposable
                               income requirement met in above median case
                              Need proof of income for prior 6 months
                              Number in household in question
                              Amended 122C1 required

 PLAN PROBLEMS -
         Plan fails to provide for following secured creditors


               Plan fails to provide for full payment of all claims entitled to priority as
                required by Section 507(a)(1)(B).
               Plan fails to provide for fixed monthly installments for all secured creditors
                in paragraph 3.1, 3.2, 3.3, and 3.4 [11 USC 1325 (a)5].
               Following claims will not be paid off within plan term at fixed monthly
                payment amount.

               Plan payment is insufficient to cover all fixed payments to creditors
                and Trustee’s fees.
Case 20-81848 Doc 18 Filed 12/11/20 Entered 12/11/20 11:58:12 Desc Main
                              Document
           The Plan fails to include             Page
                                       the following   3 of 4 - "The Plan will conclude
                                                     language
           before the end of the initial term only as such time as allowed claims are
           paid in full with interest required by the plan."
          The proposed Chapter 13 plan will not complete within 60 months
           [11 USC 1315(a)4].
          The plan proposes to pay certain creditors as secured. The documents
           indicated below are needed for the following creditors:

                                                Timely filed Proof of Claim
               (Creditor)                       Security Documents

                                                Timely filed Proof of Claim
               (Creditor)                       Security Documents

                                                Timely filed Proof of Claim
             (Creditor)                         Security Documents

            The following creditors listed in 3.2 and/or 3.4 did not receive notice pursuant
             to Rule 7004:

            The plan was not noticed to all creditors.
            Notice was not provided to: CONGRESS PARKWAY APARTMENTS
            Debtor failed to list and provide notice to:
            The following boxes are not checked:
            The debtor(s) has/have failed to file Chapter 13 Plan in good faith.
             [11 USC 1325 (a) (3)]
            Prior bankruptcy filings by debtor(s)

            Other:   SECTION 7.1 SHOULD HAVE UPON CONFIRMATION BOX CHECKED.


            Debtor(s) have failed to produce the following documents required
             by 11 USC 1308(a)2, 521(e)2(A) and 521(a)1(B)1v:
                    Proof that the debtor(s) filed the last 4 years of tax returns –
                     11 USC§1307(e) states that the Court shall dismiss or convert a case
                     to Chapter 7 upon the debtor’s failure to file no later than the day
                     before the date of the original creditors meeting all tax returns for
                     all taxable periods ending during the 4 year period ending on the
                     date of the filing of the petition.
                    Copy of Federal income tax return for                    .
                     Pursuant to 11 USC§521(e)2(B), if the debtor fails to provide the most
                     recent tax return 7 days before original first meeting of creditors, the
                     Court shall dismiss the case unless the debtor shows that the failure to
                     comply is “due to circumstances beyond the control of the debtor.”
                    Paycheck stubs – Pursuant to 11 USC 521, debtor’s failure to file
                     copies of all payment advices or other evidence of payment received
                     within 60 days before the filing of the petition by the debtor from
                     any Employer shall result in the automatic dismissal of the case on
                     the 46th day after the date of the filing of the petition.
                    The debtor(s) has/have failed to cooperate with the trustee [11 USC
                     521(a) (3)] as the following document(s) was/were not provided:
                             Acceptable certificate that debtor has completed the requisite
                              debtor briefing [11 USC 109(h)1]
                             Amended schedule E listing name and address of the holder
                              of any domestic support obligation.
      Case 20-81848        Doc 18      Filed 12/11/20 Entered 12/11/20 11:58:12 Desc Main
                                        Documentthat Page
                                       Certification            4 ofhas
                                                         the debtor  4 paid all amounts required
                                        to be paid under a domestic support obligation [11 USC 1325(a)8] or that
                                        the debtor(s) have no domestic support obligations
                                      Paycheck stubs
                                      Proof of Income from
                                      Profit and Loss statements
                                      Business Questionnaire and all attachments
                                      Proof of Social Security number
                                      Other

        11.           Attorney’s Fees Issues – Listed here for informational purposes only – these
                       issues will not bar confirmation:
                              No fee application filed
                              Fee Application not noticed
                              Fee application and order are inconsistent
                              Other


                 WHEREFORE, the Trustee objects to confirmation of the Chapter 13 Plan for the
foregoing reasons and requests that this case be dismissed.


                                                       /s/ Lydia S. Meyer
                                                        LYDIA S. MEYER

                                NOTICE OF FILING AND PROOF OF SERVICE

        Please take notice that on December 11, 2020 this Objection to Confirmation was filed with the Clerk of
the United States Bankruptcy Court for the Northern District of Illinois, Western Division: a copy of which is
hereby served upon attorney of record and the debtor(s).

STATE OF ILLINOIS                       )
                                        )       SS
COUNTY OF WINNEBAGO                     )

               I, the undersigned being first duly sworn on oath, depose and state that I served a copy of this
OBJECTION TO CONFIRMATION upon attorney of record for the debtor via electronic notification that
occurs automatically upon the filing of said Objection to Confirmation. I further swear that I served a copy
upon the Debtor(s) to their current address on file with the Trustee's office by mailing a true and correct copy in
a properly addressed envelope, postage pre-paid at Rockford, IL at or about the hour of 5:00 p.m. on
December 11 , 2020.


                                                        /s/ Heather Fagan
LYDIA S. MEYER, Trustee
308 West State Street, Suite 212
Post Office Box 14127
Rockford, IL 61105-4127
Telephone: 815/968-5354
Fax: 815/968-5368                                                       8-19-19
